Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.11 Page 1 of 55




                             Exhibit A
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.12 Page 2 of 55


                                    Appendix C

                       Tribal Labor Relations Ordinance

Section 1: Threshold of Applicability

      (a)   If the Sycuan Band of the Kumeyaay Nation (Tribe) employs 250 or
            more persons in a tribal casino and related facility, it shall adopt this
            Tribal Labor Relations Ordinance (TLRO or Ordinance). For
            purposes of this Ordinance, a “tribal casino” is one in which class III
            gaming is conducted pursuant to the tribal-state compact. A “related
            facility” is one for which the only significant purpose is to facilitate
            patronage of the class III gaming operations.

      (b)   Upon the request of a labor union or organization (any organization of
            any kind, or any agency or employee representation committee or
            plan, in which employees participate and which exists for the purpose,
            in whole or in part, of dealing with employers concerning grievances,
            labor disputes, wages, rates of pay, hours of employment, or
            conditions of work), the Tribal Gaming Commission shall certify the
            number of employees in a tribal casino or other related facility as
            defined in subsection (a) of this Section 1. Either party may dispute
            the certification of the Tribal Gaming Commission to the Tribal Labor
            Panel, which is defined in Section 13 herein.

Section 2: Definition of Eligible Employees

      (a)   The provisions of this ordinance shall apply to any person
            (hereinafter “Eligible Employee”) who is employed within a tribal
            casino in which class III gaming is conducted pursuant to a tribal-
            state compact or other related facility, the only significant purpose
            of which is to facilitate patronage of the class III gaming operations,
            except for any of the following:

            (1)   any employee who is a supervisor, defined as any individual
                  having authority, in the interest of the Tribe and/or employer,
                  to hire, transfer, suspend, lay off, recall, promote, discharge,
                  assign, reward, or discipline other employees, or
                  responsibility to direct them or to adjust their grievances, or
                  effectively to recommend such action, if in connection with

                                         C-1

                                                                                        A-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.13 Page 3 of 55


                   the foregoing the exercise of such authority is not of a merely
                   routine or clerical nature, but requires the use of independent
                   judgment;

             (2)   any employee of the Tribal Gaming Commission;

             (3)   any employee of the security or surveillance department, other
                   than those who are responsible for the technical repair and
                   maintenance of equipment;

             (4)   any cash operations employee who is a “cage” employee or
                   money counter; or

             (5)   any dealer.

      (b)    On [month] 1 of each year, the Tribal Gaming Commission shall
             certify the number of Eligible Employees employed by the Tribe to
             the administrator of the Tribal Labor Panel.

Section 3: Non-Interference with Regulatory or Security Activities

       Operation of this Ordinance shall not interfere in any way with the duty of
the Tribal Gaming Commission to regulate the gaming operation in accordance
with the Tribe’s National Indian Gaming Commission-approved gaming
ordinance. Furthermore, the exercise of rights hereunder shall in no way
interfere with the tribal casino’s surveillance/security systems, or any other
internal controls system designed to protect the integrity of the Tribe’s gaming
operations. The Tribal Gaming Commission is specifically excluded from the
definition of Tribe and its agents.

Section 4: Eligible Employees Free to Engage in or Refrain From Concerted
Activity

       Eligible Employees shall have the right to self-organization, to form, to
join, or assist employee organizations, to bargain collectively through
representatives of their own choosing, to engage in other concerted activities for
the purpose of collective bargaining or other mutual aid or protection, and shall
also have the right to refrain from any or all such activities.




                                        C-2

                                                                                     A-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.14 Page 4 of 55


Section 5: Unfair Labor Practices for the Tribe

      It shall be an unfair labor practice for the Tribe and/or employer or their
agents:

      (a)    to interfere with, restrain or coerce Eligible Employees in the
             exercise of the rights guaranteed herein;

      (b)    to dominate or interfere with the formation or administration of any
             labor organization or contribute financial or other support to it, but
             this does not restrict the Tribe and/or employer and a certified union
             from agreeing to union security or dues check off;

      (c)    to discharge or otherwise discriminate against an Eligible Employee
             because s/he has filed charges or given testimony under this
             Ordinance; or

      (d)    after certification of the labor organization pursuant to
             Section 10, to refuse to bargain collectively with the
             representatives of Eligible Employees.

Section 6: Unfair Labor Practices for the Union

      It shall be an unfair labor practice for a labor organization or its agents:

      (a)    to interfere, restrain or coerce Eligible Employees in the exercise of
             the rights guaranteed herein;

      (b)    to engage in, or to induce or encourage any individual employed by
             any person engaged in commerce or in an industry affecting
             commerce to engage in, a strike or a primary or secondary boycott or
             a refusal in the course of his employment to use, manufacture,
             process, transport or otherwise handle or work on any goods,
             articles, materials, or commodities or to perform any services; or to
             threaten, coerce, or restrain any person engaged in commerce or in an
             industry affecting commerce or other terms and conditions of
             employment. This section does not apply to Section 11;

      (c)    to force or require the Tribe and/or employer to recognize or bargain
             with a particular labor organization as the representative of Eligible

                                          C-3

                                                                                      A-3
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.15 Page 5 of 55


            Employees if another labor organization has been certified as the
            representative of such Eligible Employees under the provisions of
            this TLRO;

      (d)   to refuse to bargain collectively with the Tribe and/or employer,
            provided it is the representative of Eligible Employees subject to
            the provisions herein; or

      (e)   to attempt to influence the outcome of a tribal governmental
            election, provided, however, that this section does not apply
            to tribal members.

Section 7: Tribe and Union Right to Free Speech

      (a)   The Tribe’s and union’s expression of any view, argument or opinion
            or the dissemination thereof, whether in written, printed, graphic or
            visual form, shall not constitute or be evidence of interference with,
            restraint, or coercion if such expression contains no threat of reprisal
            or force or promise of benefit.

      (b)   The Tribe agrees that if a union first offers in writing that it and its
            local affiliates will comply with (b)(1) and (b)(2), the Tribe shall
            comply with the provisions of (c) and (d).

            (1)   For a period of three hundred sixty-five (365) days following
                  delivery of a Notice of Intent to Organize (NOIO) to the Tribe:

                  (A)    not engage in strikes, picketing, boycotts, attack
                         websites, or other economic activity at or in relation to
                         the tribal casino or related facility; and refrain from
                         engaging in strike-related picketing on Indian lands as
                         defined in 25 U.S.C. § 2703(4);

                  (B)    not disparage the Tribe for purposes of organizing
                         Eligible Employees;

                  (C)    not attempt to influence the outcome of a tribal
                         government election; and




                                         C-4

                                                                                       A-4
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.16 Page 6 of 55


              (D)    during the three hundred sixty-five (365) days after the
                     Tribe received the NOIO, the Union must collect dated
                     and signed authorization cards pursuant to Section 10
                     herein and complete the secret ballot election also in
                     Section 10 herein. Failure to complete the secret ballot
                     election within the three hundred sixty five (365) days
                     after the Tribe received the NOIO shall mean that the
                     union shall not be permitted to deliver another NOIO for
                     a period of two years (730 days).

        (2)   Resolve all issues, including collective bargaining impasses,
              through the binding dispute resolution mechanisms set forth in
              Section 13 herein.

  (c)   Upon receipt of a NOIO, the Tribe shall:

        (1)   within two (2) days provide to the union an election eligibility
              list containing the full first and last names of the Eligible
              Employees within the sought-after bargaining unit and the
              Eligible Employees’ last known addresses, telephone numbers
              and email addresses;

        (2)   for period of three hundred sixty-five (365) days thereafter, not
              act in any way which is or could reasonably be perceived to be
              anti-union. This includes refraining from making derisive
              comments about unions; publishing or posting pamphlets,
              fliers, letters, posters or any other communication which
              should be interpreted as criticism of the union or advises
              Eligible Employees to vote “no” against the union. However,
              the Tribe shall be free at all times to fully inform Eligible
              Employees about the terms and conditions of employment it
              provides to employees and the advantages of working for the
              Tribe; and

        (3)   resolve all issues, including collective bargaining impasses,
              through the binding dispute resolution mechanisms set forth in
              Section 13 herein.

  (d)   The union’s offer in subsection (b) of this Section 7 shall be deemed
        an offer to accept the entirety of this Ordinance as a bilateral contract

                                    C-5

                                                                                    A-5
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.17 Page 7 of 55


           between the Tribe and the union, and the Tribe agrees to accept such
           offer. By entering into such bilateral contract, the union and Tribe
           mutually waive any right to file any form of action or proceeding with
           the National Labor Relations Board for the three hundred sixty-five
           (365)-day period following the NOIO.

     (e)   The Tribe shall mandate that any entity responsible for all or part of
           the operation of the casino and related facility shall assume the
           obligations of the Tribe under this Ordinance. If at the time of the
           management contract, the Tribe recognizes a labor organization as the
           representative of its employees, certified pursuant to this Ordinance,
           the labor organization will provide the contractor, upon request, the
           election officer’s certification which constitutes evidence that the
           labor organization has been determined to be the majority
           representative of the Tribe’s Eligible Employees.

Section 8: Access to Eligible Employees

     (a)   Access shall be granted to the union for the purposes of organizing
           Eligible Employees, provided that such organizing activity shall
           not interfere with patronage of the casino or related facility or with
           the normal work routine of the Eligible Employees and shall be
           done on non-work time in non-work areas that are designated as
           employee break rooms or locker rooms that are not open to the
           public. The Tribe may require the union and or union organizers
           to be subject to the same licensing rules applied to individuals or
           entities with similar levels of access to the casino or related facility,
           provided that such licensing shall not be unreasonable,
           discriminatory, or designed to impede access.

     (b)   The Tribe, in its discretion, may also designate additional voluntary
           access to the Union in such areas as employee parking lots and non-
           casino facilities located on tribal lands.

     (c)   In determining whether organizing activities potentially interfere
           with normal tribal work routines, the union’s activities shall not be
           permitted if the Tribal Labor Panel determines that they
           compromise the operation of the casino:




                                        C-6

                                                                                       A-6
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.18 Page 8 of 55


             (1)   security and surveillance systems throughout the casino, and
                   reservation;

             (2)   access limitations designed to ensure security;

             (3)   internal controls designed to ensure security; or

             (4)   other systems designed to protect the integrity of the Tribe’s
                   gaming operations, tribal property and/or safety of casino
                   personnel, patrons, employees or tribal members, residents,
                   guests or invitees.

      (d)    The Tribe agrees to facilitate the dissemination of information from
             the union to Eligible Employees at the tribal casino by allowing
             posters, leaflets and other written materials to be posted in non-
             public employee break areas where the Tribe already posts
             announcements pertaining to Eligible Employees. Actual posting of
             such posters, notices, and other materials shall be by employees
             desiring to post such materials.

Section 9: Indian Preference Explicitly Permitted

       Nothing herein shall preclude the Tribe from giving Indian preference in
employment, promotion, seniority, lay-offs or retention to members of any
federally recognized Indian tribe or shall in any way affect the Tribe’s right to
follow tribal law, ordinances, personnel policies or the Tribe’s customs or
traditions regarding Indian preference in employment, promotion, seniority, lay-
offs or retention. Moreover, in the event of a conflict between tribal law, tribal
ordinance or the Tribe’s customs and traditions regarding Indian preference and
this Ordinance, the tribal law, tribal ordinance, or the Tribe’s customs and
traditions shall govern.

Section 10: Secret Ballot Elections

      (a)    The election officer shall be chosen within three (3) business days of
             notification by the labor organization to the Tribe of its intention to
             present authorization cards, and the same election officer shall
             preside thereafter for all proceedings under the request for
             recognition; provided, however, that if the election officer resigns,
             dies, or is incapacitated for any other reason from performing the

                                         C-7

                                                                                       A-7
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.19 Page 9 of 55


         functions of this office, a substitute election officer shall be selected
         in accordance with the dispute resolution provisions herein. Dated
         and signed authorized cards from thirty percent (30%) or more of the
         Eligible Employees within the bargaining unit verified by the
         elections officer will result in a secret ballot election. The election
         officer shall make a determination as to whether the required thirty
         percent (30%) showing has been made within one (1) working day
         after the submission of authorization cards. If the election officer
         determines the required thirty percent (30%) showing of interest has
         been made, the election officer shall issue a notice of election. The
         election shall be concluded within thirty (30) calendar days of the
         issuance of the notice of election.

   (b)   Upon the showing of interest to the election officer pursuant to
         subsection (a), within two (2) working days the Tribe shall provide
         to the union an election eligibility list containing the full first and last
         names of the Eligible Employees within the sought after bargaining
         unit and the Eligible Employees’ last known addresses, telephone
         numbers and email addresses. Nothing herein shall preclude a Tribe
         from voluntarily providing an election eligibility list at an earlier
         point of a union organizing campaign with or without an election.

   (c)   The election shall be conducted by the election officer by secret
         ballot pursuant to procedures set forth in a consent election
         agreement in substantially the same form as Attachment 1. In the
         event either that a party refuses to enter into the consent election
         agreement or that the parties do not agree on the terms, the election
         officer shall issue an order that conforms to the terms of the form
         consent election agreement and shall have authority to decide any
         terms upon which the parties have not agreed, after giving the parties
         the opportunity to present their views in writing or in a telephonic
         conference call. The election officer shall be a member of the Tribal
         Labor Panel chosen pursuant to the dispute resolution provisions
         herein. All questions concerning representation of the Tribe and/or
         Eligible Employees by a labor organization shall be resolved by the
         election officer.

   (d)   The election officer shall certify the labor organization as the
         exclusive collective bargaining representative of a unit of employees
         if the labor organization has received the support of a majority of the

                                       C-8

                                                                                        A-8
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.20 Page 10 of 55


           Eligible Employees in a secret ballot election that the election officer
           determines to have been conducted fairly. The numerical threshold
           for certification is fifty percent (50%) of the Eligible Employees plus
           one. If the election officer determines that the election was
           conducted unfairly due to misconduct by the Tribe and/or employer
           or union, the election officer may order a re-run election. If the
           election officer determines that there was the commission of serious
           Unfair Labor Practices by the Tribe, or in the event the union made
           the offer provided for in Section 7(b) that the Tribe violated its
           obligations under Section 7(c), that interferes with the election
           process and precludes the holding of a fair election, and the labor
           organization is able to demonstrate that it had the support of a
           majority of the employees in the unit at any time before or during the
           course of the Tribe’s misconduct, the election officer shall certify the
           labor organization as the exclusive bargaining representative.

     (e)   The Tribe or the union may appeal within five (5) days any
           decision rendered after the date of the election by the election
           officer to a three (3) member panel of the Tribal Labor Panel
           mutually chosen by both parties, provided that the Tribal Labor
           Panel must issue a decision within thirty (30) days after
           receiving the appeal.

     (f)   A union which loses an election and has exhausted all dispute
           remedies related to the election may not invoke any provisions of
           this ordinance at that particular casino or related facility until one (1)
           year after the election was lost.

Section 11: Collective Bargaining Impasse

     (a)   Upon recognition, the Tribe and the union will negotiate in good faith
           for a collective bargaining agreement covering bargaining unit
           employees represented by the union.

     (b)   Except where the union has made the written offer set forth in Section
           7(b), if collective bargaining negotiations result in impasse, the union
           shall have the right to strike. Strike-related picketing shall not be
           conducted on Indian lands as defined in 25 U.S.C. § 2703(4).




                                        C-9

                                                                                        A-9
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.21 Page 11 of 55


     (c)   Where the union makes the offer set forth in Section 7(b), if collective
           bargaining negotiations result in impasse, the matter shall be resolved
           as set forth in Section 13(c).

Section 12: Decertification of Bargaining Agent

     (a)   The filing of a petition signed by thirty percent (30%) or more of the
           Eligible Employees in a bargaining unit seeking the decertification
           of a certified union, will result in a secret ballot election. The
           election officer shall make a determination as to whether the
           required thirty percent (30%) showing has been made within one (1)
           working day after the submission of authorization cards. If the
           election officer determines the required thirty percent (30%)
           showing of interest has been made, the election officer shall issue a
           notice of election. The election shall be concluded within thirty (30)
           calendar days of the issuance of the notice of election.

     (b)   The election shall be conducted by an election officer by secret
           ballot pursuant to procedures set forth in a consent election
           agreement in substantially the same form as Attachment 1. The
           election officer shall be a member of the Tribal Labor Panel chosen
           pursuant to the dispute resolution provisions herein. All questions
           concerning the decertification of the union shall be resolved by an
           election officer. The election officer shall be chosen upon
           notification to the Tribe and the union of the intent of the Eligible
           Employees to present a decertification petition, and the same
           election officer shall preside thereafter for all proceedings under the
           request for decertification; provided however that if the election
           officer resigns, dies or is incapacitated for any other reason from
           performing the functions of this office, a substitute election officer
           shall be selected in accordance with the dispute resolution provisions
           herein.

     (c)   The election officer shall order the labor organization decertified as
           the exclusive collective bargaining representative if a majority of
           the Eligible Employees support decertification of the labor
           organization in a secret ballot election that the election officer
           determines to have been conducted fairly. The numerical threshold
           for decertification is fifty percent (50%) of the Eligible Employees
           plus one (1). If the election officer determines that the election was

                                      C-10

                                                                                      A-10
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.22 Page 12 of 55


           conducted unfairly due to misconduct by the Tribe and/or employer
           or the union the election officer may order a re-run election or
           dismiss the decertification petition.

     (d)   A decertification proceeding may not begin until one (1) year after
           the certification of a labor union if there is no collective bargaining
           agreement. Where there is a collective bargaining agreement, a
           decertification petition may only be filed no more than ninety (90)
           days and no less than sixty (60) days prior to the expiration of a
           collective bargaining agreement. A decertification petition may be
           filed any time after the expiration of a collective bargaining
           agreement.

     (e)   The Tribe or the union may appeal within five (5) days any decision
           rendered after the date of the election by the election officer to a
           three (3) member panel of the Tribal Labor Panel chosen in
           accordance with Section 13(c), provided that the Tribal Labor Panel
           must issue a decision within thirty (30) days after receiving the
           appeal.

Section 13: Binding Dispute Resolution Mechanism

     (a)   All issues shall be resolved exclusively through the binding dispute
           resolution mechanisms herein.
     (b)   The method of binding dispute resolution shall be a resolution by the
           Tribal Labor Panel, consisting of ten (10) arbitrators appointed by
           mutual selection of the parties which panel shall serve all tribes that
           have adopted this ordinance. The Tribal Labor Panel shall have
           authority to hire staff and take other actions necessary to conduct
           elections, determine units, determine scope of negotiations, hold
           hearings, subpoena witnesses, take testimony, and conduct all other
           activities needed to fulfill its obligations under this Ordinance.

           (1)    Each member of the Tribal Labor Panel shall have relevant
                  experience in federal labor law and/or federal Indian law with
                  preference given to those with experience in both. Names of
                  individuals may be provided by such sources as, but not limited
                  to, Indian Dispute Services, Federal Mediation and Conciliation
                  Service, and the American Academy of Arbitrators.


                                       C-11

                                                                                     A-11
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.23 Page 13 of 55



         (2)   One arbitrator from the Tribal Labor Panel will render a
               binding decision on the dispute under the Ordinance. Five (5)
               Tribal Labor Panel names shall be submitted to the parties and
               each party may strike no more than two (2) names. A coin toss
               shall determine which party may strike the first name. The
               arbitrator will generally follow the American Arbitration
               Association's procedural rules relating to labor dispute
               resolution. The arbitrator must render a written, binding
               decision that complies in all respects with the provisions of
               this Ordinance within thirty (30) days after a hearing.

   (c)   (1)   Upon certification of a union in accordance with Section 10 of
               this Ordinance, the Tribe and union shall negotiate for a period
               of ninety (90) days after certification. If, at the conclusion of
               the ninety (90)-day period, no collective bargaining agreement
               is reached and either the union and/or the Tribe believes
               negotiations are at an impasse, at the request of either party,
               the matter shall be submitted to mediation with the Federal
               Mediation and Conciliation Service. The costs of mediation
               and conciliation shall be borne equally by the parties.

         (2)   Upon appointment, the mediator shall immediately schedule
               meetings at a time and location reasonably accessible to the
               parties. Mediation shall proceed for a period of thirty (30)
               days. Upon expiration of the thirty (30)-day period, if the
               parties do not resolve the issues to their mutual satisfaction,
               the mediator shall certify that the mediation process has been
               exhausted. Upon mutual agreement of the parties, the
               mediator may extend the mediation period.

         (3)   Within twenty-one (21) days after the conclusion of
               mediation, the mediator shall file a report that resolves all of
               the issues between the parties and establishes the final terms
               of a collective bargaining agreement, including all issues
               subject to mediation and all issues resolved by the parties prior
               to the certification of the exhaustion of the mediation process.
               With respect to any issues in dispute between the parties, the
               report shall include the basis for the mediator’s determination.
               The mediator’s determination shall be supported by the record.

                                    C-12


                                                                                   A-12
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.24 Page 14 of 55



   (d)   In resolving the issues in dispute, the mediator may consider those
         factors commonly considered in similar proceedings.

   (e)   Either party may seek a motion to compel arbitration or a motion to
         confirm or vacate an arbitration award, under this Section 13, in the
         appropriate state superior court, unless a bilateral contract has been
         created in accordance with Section 7, in which case either party may
         proceed in federal court. The Tribe agrees to a limited waiver of its
         sovereign immunity for the sole purpose of compelling arbitration or
         confirming or vacating an arbitration award issued pursuant to the
         Ordinance in the appropriate state superior court or in federal court.
         The parties are free to put at issue whether or not the arbitration
         award exceeds the authority of the Tribal Labor Panel.




                                    C-13


                                                                                  A-13
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.25 Page 15 of 55


Attachment 1


             CONSENT ELECTION AGREEMENT PROCEDURES

      Pursuant to the Tribal Labor Relations Ordinance adopted pursuant to
section 10.7 of the compact, the undersigned parties hereby agree as follows:

      1.    Jurisdiction. The Sycuan Band of the Kumeyaay Nation (Tribe) is an
employer within the meaning of the Ordinance; and each employee organization
named on the ballot is an employee organization within the meaning of the
Ordinance; and the employees described in the voting unit are Eligible Employees
within the meaning of the Ordinance.

      2.     Election. An election by secret ballot shall be held under the
supervision of the elections officer among the Eligible Employees of the Tribe
named above, and in the manner described below, to determine which employee
organization, if any, shall be certified to represent such employees pursuant to the
Ordinance.

       3.     Voter Eligibility. Unless otherwise indicated below, the eligible
voters shall be all Eligible Employees who were employed on the eligibility cutoff
date indicated below, and who are still employed on the date they cast their ballots
in the election, i.e., the date the voted ballot is received by the elections officer.
Eligible Employees who are ill, on vacation, on leave of absence or sabbatical,
temporarily laid off, and employees who are in the military service of the United
States shall be eligible to vote.

       4.      Voter Lists. The Tribe shall electronically file with the elections
officer a list of eligible voters within two (2) business days after receipt of a Notice
of Election.

       5.    Notice of Election. The elections officer shall serve Notices of
Election on the Tribe and on each party to the election. The Notice shall contain a
sample ballot, a description of the voting unit and information regarding the
balloting process. Upon receipt, the Tribe shall post such Notice of Election
conspicuously on all employee bulletin boards in each facility of the employer in
which members of the voting unit are employed. Once a Notice of Election is
posted, where the union has made the written offer set forth in Section 7(b) of the
Tribal Labor Relations Ordinance, the Tribe shall continue to refrain from


                                         C-14

                                                                                           A-14
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.26 Page 16 of 55


publishing or posting pamphlets, fliers, letters, posters or any other communication
which should be interpreted as criticism of the union or advises employees to vote
“no” against the union. The Tribe shall be free at all times to fully inform
employees about the terms and conditions of employment it provides to employees
and the advantages of working for the Tribe.

       6.     Challenges. The elections officer or an authorized agent of any party
to the election may challenge, for good cause, the eligibility of a voter. Any
challenges shall be made prior to the tally of the ballots.

        7.    Tally of Ballots. At the time and place indicated below, ballots shall
be co-mingled and tabulated by the elections officer. Each party shall be allowed
to station an authorized agent at the ballot count to verify the tally of ballots. At
the conclusion of the counting, the elections officer shall serve a Tally of Ballots
on each party.

       8.    Objections and Post-election Procedures. Objections to the conduct of
the election may be filed with the elections officer within five (5) calendar days
following the service of the Tally of Ballots. Service and proof of service is
required.

     9.     Runoff Election. In the event a runoff election is necessary, it shall be
conducted at the direction of the elections officer.

     10. Wording on Ballot. The choices on the ballot shall appear in the
wording and order enumerated below.

                  FIRST:         [***]
                  SECOND:        [***]
                  THIRD:         [***]

      11.    Cutoff Date for Voter Eligibility: [***]

       12. Description of the Balloting Process. A secret ballot election will take
place within thirty (30) days after delivery of the voter list referenced in paragraph
4. The employer will determine the location or locations of the polling places for
the election. There must be at least one (1) neutral location (such as a high school,
senior center, or similar facility) which is not within the gaming facility and
employees must also be afforded the option of voting by mail through procedures
established by the elections officer. Only voters, designated observers and the

                                         C-15

                                                                                         A-15
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.27 Page 17 of 55


election officer or supporting staff can be present in the polling area. Neither
employer nor union representatives may campaign in or near the polling area. If
the election officer or supporting staff questions an employee’s eligibility to vote
in the election, the ballot will be placed in a sealed envelope until your eligibility is
determined. The box will be opened under the supervision of the election officer
when voting is finished. Ballots submitted by mail must be received by the
elections officer no later than the day of the election in order to be counted in the
official tally of ballots.

       13. Voter List Format and Filing Deadline: Not later than two (2)
business days after receipt of the Notice of Election, the Tribe shall file with the
elections officer, at [**address**], an alphabetical list of all eligible voters
including their job titles, work locations and home addresses.

       Copies of the list shall be served concurrently on the designated
representative for the [***]; proof of service must be concurrently filed with
elections officer.

       In addition, the Tribe shall submit to the elections officer on or before [***],
by electronic mail, a copy of the voter list in an Excel spreadsheet format, with
columns labeled as follows: First Name, Last Name, Street Address, City, State,
and Zip Code. Work locations and job titles need not be included in the electronic
file. The file shall be sent to [***].

      14.    Notices of Election: Shall be posted by the Tribe no later than [***].

      15. Date, Time and Location of Counting of Ballots: Beginning at
[**time**] on [**date**], at the [**address**].




                                          C-16

                                                                                            A-16
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.28 Page 18 of 55



       16. Each signatory to this Agreement hereby declares under penalty of
 perjury that s/he is a duly authorized agent empowered to enter into this Consent
 Election Agreement.


            (Name of Party)                             (Name of Party)
 By                                         By
       (Title)                                     (Title)
       (Date)                                      (Date)


            (Name of Party)                             (Name of Party)
 By                                         By
       (Title)                                     (Title)
       (Date)                                      (Date)


 Date approved: ______________________

 [**Author**]
 Elections Officer




                                        C-17


                                                                                     A-17
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.29 Page 19 of 55




                             Exhibit B
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.30 Page 20 of 55




                                                                                 B-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.31 Page 21 of 55




                             Exhibit C
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.32 Page 22 of 55




                                                                                 C-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.33 Page 23 of 55




                             Exhibit D
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.34 Page 24 of 55




                                                                                 D-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.35 Page 25 of 55




                             Exhibit E
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.36 Page 26 of 55




                                                                                 E-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.37 Page 27 of 55




                                                                                 E-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.38 Page 28 of 55




                              Exhibit F
              Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.39 Page 29 of 55
                                McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                                                            Counselors and Attorneys at Law




             San Francisco
                                                                                        November 7, 2019
     595 Market Street, Suite 800
                                        Via Electronic Mail and U.S. Mail
         San Francisco, CA 94105
                     415.597.7200       Mark Radoff, Sycuan General Counsel
                 Fax 415.597.7201
                                        Sycuan Band of Kumeyaay Nation
                                        2 Kwaaypaay Court
    Steven L. Stemerman (CA, NV)        El Cajon, CA 92019
   Richard G. McCracken (CA, NV)
     W. David Holsberry (CA, NV)
                                             RE:     UNITE HERE Local 30 and Sycuan Band of Kumeyaay Nation
                 John J. Davis (CA)
      Kristin L. Martin (CA, NV, HI)
            Eric B. Myers (CA, NV)      Dear Mr. Radoff:
        Paul L. More (CA, NV, MA)
         Sarah Varela (CA, AZ, NV)            I represent UNITE HERE Local 30. I write in response to your letter
Sarah Grossman-Swenson (CA, NV)         dated November 6, 2019 to Local 30 President Brigette Browning. I will
           Kimberly Hancock (CA)
                                        address each of the issues in the order that you raise them.
          David L. Barber (CA, NV)
     Kimberley C. Weber (CA, NV)
              A. Mirella Nieto (CA)           The Tribal Labor Relations Ordinance is not preempted, and no federal
           Richard Treadwell (CA)       court has said otherwise. The TLRO has been addressed in three federal appeal
             Kara Maddalena (CA)        court opinions – twice by the Ninth Circuit and once by the D.C. Circuit – and
                                        none said that it is preempted. See Casino Pauma v. NLRB, 888 F.3d 1066,
                                        1079 (9th Cir. 2018); San Manuel Indian Bingo & Casino, 475 F.3d 1306,
    Robert P. Cowell (1931-1980)        1317-18 (D.C. Cir. 2007); In re Indian Gaming Related Cases, 331 F.3d 1094,
                                        1115-16 (9th Cir. 2003). The Supreme Court declined to review the Ninth
                                        Circuit’s decision in Casino Pauma, and no other appeals court will address the
      Philip Paul Bowe (CA) (Ret.)
        Barry S. Jellison (CA) (Ret.)
                                        question. Moreover, Local 30’s notice of intent to organize created a bilateral
                                        contract with the Tribe. It is common for unions and employers to enter into
                                        agreements about the procedures for organizing a union recognition, and such
                                        agreements are enforceable in federal court. See, e.g., Service Employees Int’l
                                        Union v. St. Vincent Medical Ctr., 344 F.3d 977, 979 (9th Cir. 2003); Hotel
               Las Vegas                Employees & Restaurant Employees Local 2 v. Marriott Corp., 961 F.2d 1464,
                                        1466 (9th Cir. 1992); United Steel, Paper, etc. v. TriMas Corp., 531 F.3d 531,
 1630 Commerce Street, Suite A-1
                                        533 (7th Cir. 2008); Hotel & Restaurant Employees Union Local 217 v. J.P.
             Las Vegas, NV 89102
                                        Morgan Hotel, 996 F.2d 561, 564-65 (2d Cir. 1993).
                     702.386.5107
                 Fax 702.386.9848




                                                                                                                          F-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.40 Page 30 of 55

                     McCRACKEN, STEMERMAN & HOLSBERRY, LLP

 Mark Radoff, Sycuan General Counsel
 November 7, 2019
 Page 2 of 3
          Local 30 does not object to reasonable and efficient licensing procedures as a condition
 of its representatives entering nonpublic areas of the casino. We expect that the Tribe will not
 use licensing as a pretext to interfere with Local 30’s efforts.

        Contrary to what you say, licensing is not a condition of posting information or receiving
 an employee list. Another tribe already made that argument unsuccessfully in connection with
 the TLRO’s posting provision. Arbitrator Raul Ramirez rejected the argument because it is not
 what the TLRO says, and he described that tribe’s purported security concerns in connection
 with posting information as “frivolous.” A copy of the arbitration decision is enclosed. As the
 TLRO states, actual posting will be done by Sycuan employees.

         Your argument about employee privacy rights also lacks support. Federal law actually
 requires such disclosures when an NLRB-supervised election is involved. Since 1966, the
 NLRB has required employers to give a union that asks for an election a list of employees’
 names and home addresses, Excelsior Underwear, Inc., 156 NLRB 1236, 1239-40 (1966); and
 the Supreme Court has approved of this requirement. NLRB v. Wyman-Gordon Co., 394 U.S.
 759 (1969). The NLRB has also required employers to provide that employees’ names and
 contact information as a remedy for the employer’s unfair labor practices. Excel Case Ready,
 334 NLRB 4, 5 (2001); Charlotte Amphitheater Corp., 331 NLRB 1274, 1275 (2000). Nor does
 an employer violate the NLRA when it voluntarily provides this information to a union. A-Plus
 Roofing, Inc., 295 NLRB 967, 974 (1989) (rejecting as “frivolous” employer’s claim that
 California privacy law prevented employer from giving union employees’ home addresses);
 Tenet Healthcare (Los Gatos Hospital), 2005 WL 545233, at *10-11 (G.C. Mem. February 23,
 2005) (“[W]e find the provision requiring the Employer to provide the Union with a list of names
 and addresses to be lawful.”). State courts have also rejected the argument that state privacy
 laws preclude giving a union employee addresses. County of Los Angeles. v. L.A. ERCOM, 56
 Cal.4th 905, 933 (2013) (“On balance, we conclude [that the union’s] interest in communicating
 with all County employees significantly outweighs nonmembers’ interest in preserving the
 privacy of their contact information.”); Carian v. ALRB, 36 Cal.3d 654, 673-74 (1984) (“Nor can
 the employer’s conduct be justified by a claim that he was acting in the interests of his
 employees, to protect their privacy. A similar argument — that to provide the union with
 employee names and addresses subjects employees to the dangers of harassment and coercion in
 their homes — was rejected by the NLRB in its Excelsior opinion.”); Tobin v. Civil Service
 Comm., 416 Mich. 661, 672-78 (1982) (rejecting argument that providing union names and home
 addresses for organizing purposes violated privacy interests, explaining that “[n]ames and
 addresses are not ordinarily personal, intimate, or embarrassing pieces of information. The
 supposed right to keep such information secret is at best riddled with exceptions.”).

         I reiterate Local 30’s request for a list and expect that it will be provided immediately. If
 the Tribe has any further objections to complying with its obligations under the TLRO or its




                                                                                                         F-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.41 Page 31 of 55

                    McCRACKEN, STEMERMAN & HOLSBERRY, LLP

 Mark Radoff, Sycuan General Counsel
 November 7, 2019
 Page 3 of 3
 bilateral contract with Local 30, please address them to me. If not, I expect that it would be more
 productive for our clients to continue to communicate directly about the organizing process.

        Thank you for your attention.

                                                             Sincerely,



                                                             Kristin L. Martin



 Cc: Brigette Browning




                                                                                                       F-3
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.42 Page 32 of 55




                             Enclosure




                                                                                 F-4
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.43 Page 33 of 55



1 Judge Raul A. Ramirez (Ret)
  3600 American River Drive
2 Suite 145
                                                                    original
  Sacramento, California 95864
3 (916) 488-4050
  (916)488-3269
4
5
6                                         ARBITRATION
7
   In the matter of the dispute between,
 8 HOTEL EMPLOYEES and
   RESTAURANT EMPLOYEES                                      FINAL AWARD
 9 INTERNATIONAL UNION
   AFL-CIO,
10
                         Petitioner,
11
12   v.
13
     AGUA CALIENTE BAND OF
14   CAHUILLA INDIANS,
15                        Respondent.          )

16
17
           The above-entitled matter came on for Binding Arbitration before the undersigned
18
     on February 11,2004 at 10 AM. Kristin L. Martin, Esq. appeared as counsel for petitioner,
19
     Hotel Employees and Restaurant Employees International Union AFL-CIO, (hereinafter
20
     Union). Art Bunce, Esq. appeared as counsel for respondent, Agua Caliente Band of
21
     Cahuilla Indians, (hereinafter Tribe).
22
            Having considered the respective arguments of counsel and having reviewed the
23
     evidence adduced at trial as well as the pre-trial briefs, background documents and
24
     supplemental materials supplied by the parties, the Arbitration renders the following binding
25               1
     decision:
26
27
            1As promised, the Arbitrator has attempted to be brief and issue a decision which
28   sets forth trie rationale of the Arbitrator in the most simplistic terms.



                                                                                           2428      F-5
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.44 Page 34 of 55



1    BACKGROUND:
2          The Indian Gaming Regulation Act (IGRA) 25 U.S.C. §2701 et seg requires states

3    and tribes located within states where gaming is permitted to enter into a Tribal-State

4    Compact which will govern all gaming activities conducted by Indian tribes on Indian lands.

5           Pursuant to IGRA, the Tribe entered into a Tribal-State Compact with the State of

6    California wherein the Tribe agreed to provide "an agreement or other procedure

7    acceptable to the State for addressing organizational and representational rights of gaming

 8   employees.”

 9          On October 11, 1999, the Tribe adopted the Tribal Labor Relations Ordinance

10          (hereinafter Ordinance) which gave gaming employees of tribal casinos the right to

11          organize, form a union and bargain collectively. A review of pertinent sections of

12          the Ordinance will assist to clarify the issue now presented to the Arbitrator.

13                 Section 8, entitled Access to Eligible Employees at subparagraph (a)

14   provides:

15                 (a) Access shall be granted to the union for the purposes of
                   organizing Eligible Employees, provided that such organizing
                   activity snail not interfere with patronage of the casino or
                   related facility or with the normal work routine of the Eligible
17                 Employees and shall be done on non-work time in non-work
                   areas that are designated as employee break rooms or locker
18                 rooms that are not open to the public. The tribe may require
                   the union and or union organizers to be subject to tne same
19                 licensing rules applied to individuals or entities with similar
                   levels of access to the casino or related facility, provided that
20                 such licensing shall not be unreasonable, discriminatory, or
                   designed to impede access. (Emphasis added)
21
                   Section 8, subparagraph (e) provides:
22
                   (e) The tribe agrees to facilitate the dissemination of
23                 information from the union to Eligible Employees at the tribal
                   casino by allowing posters, leaflets and other written materials
24                 to be posted in non-public employee break areas where the
                   tribe already posts announcements pertaining to Eligible
25                 Employees. Actual posting of such posters, notices, and other
                   materials, shall be by employees desiring to post such
26                 materials. (Emphasis added)

27

28                                             Page -2


                                                                                                   F-6
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.45 Page 35 of 55



1           Finally, Section 13 of the Ordinance provides a binding dispute resolution

2    mechanism whereby disputes of the present nature are decided pursuant to a three level

3    system of hearings. Level one is directed to a “designated tribal forum” i.e. a Tribal

4    Council, Business Committee or Grievance Board. Level two is directed to the “Tribal

5    Labor Panel” - a state-wide panel consisting of one or three Arbitrators2. A level three

6    hearing is relegated to confirmation of the Tribal Labor Panel’s Arbitration Award. Amotion

7    to confirm may be directed to the appropriate Tribal Court or, if none, to the federal court

 8   or state court if the federal court declines jurisdiction. It is within this context of dispute

 9   resolution procedure that the instant matter now comes before the Arbitrator for decision.

10   FACTS:

11          On August 1, 2003, five employees of the Agua Caliente Band’s Spa Resort and

12   Casino requested permission from the Human Resources Manager to post union flyers in

13   non-public employee break areas of the workplace.

14          On August 15, 2003, the Tribe denied the request to post citing the registration

15   requirements of the Ordinance as well as Ordinance No. 29.3 In brief, the Tribe took the

16   position that Rule 1 of Ordinance No. 29 required that “in order to commence organizing

17   on the Reservation, an Employee Organization must first register with the Board."

18   (Emphasis added)

19          In response to the August 15, 2003 rejection, the Union initiated a complaint and

20   requested binding dispute resolution pursuant to section 13 of the Ordinance. Pursuant

21   to that demand, the dispute has now gone to level one hearing where the panel found that

22   the Tribe did not violate the Ordinance, Ordinance No. 29, or the Rules and Regulations

23

24          2This Arbitrator is a member of the Tribal Labor Panel, a permanent panel often
     arbitrators whose function is to decide disputes such as the one presented herein.
25
            Ordinance No. 29 was enacted on May 16, 2000 for the purpose of adopting the
26   aforementioned Tribal Labor Relations Ordinance. Suffice it to say, nothing in
     Ordinance No. 29 is meant to supersede or otherwise amend the written word of the
27   original Ordinance.

28                                               Page -3


                                                                                                       F-7
               Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20
                                                                  _______PageID.46
                                                                          NU. /OV/ r.Page
                                                                                       L 36 of 55

Witt K.    D, zuu^ \L\’ionvi



           1 promulgated under Ordinance No. 29.
          2 Issue;
          3          Whether the Tribe violated Section 8(e) of the Tribal Labor Relations Ordinance by
          4           its reply letter of August 15,2003.
          5 Discussion:
          6                                                   I
          7           At the outset, the Arbitrator must determine the appropriate scope of review i.e.
           8 whether the Arbitrator sits in a purely appellate position, (bound by the record
       9 established at the level one hearing), or whether the Arbitrator may conduct a d§ novo
    | lot review df the evidence.4

          11          The Arbitrator opts for the latter, not the former. Section 13 (c) of the Ordinance
          12 specifically allows a member of the Tribal Labor Panel at level two proceeding to ..."hold
          13 hearings, subpoena witnesses, take testimony and conduct all other activities needed to
          14 fulfill its obligations under this Tribal Labor Relations Ordinance." Certainly the holding
          15 of a hearing and the taking of testimony presupposes the ability to go beyond the
          16 record established at the level one proceeding.
          17          Finally, both the Union and Tribe have agreed to follow the American Arbitration
          18 Association's protocol for labor dispute resolution (Section 13(c)(2).) Such protocol
          19 contemplates a ge novo review of the orderly presentation of testimony, evidence and
          20 other relevant material to assist the Arbitrator in reaching a learned decision. Based on
          21 the foregoing, the Arbitrator will decide the ultimate issue by way of de novo review of
            I Hi evidence timely submitted.

          23
          24
          25        ^Although the parties originally stipulated that the Arbitrator must "base his
             decision on evidence presented in the first level of binding dispute resolution..."that
          26 stipulation was quickly ignored when counsel for the Tribe requested and was granted
             permission to present witnesses and evidence on the issue of Union access. Based on
          27 that ruling, the Arbitrator feels a need to clarify the issue.
          28                                                Page-4
                                                                                                            F-8
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.47 Page 37 of 55


 1                                                II

 2          Although the Arbitrator has been presented with arguments stressing issues

 3 dealing with free speech, security concerns, unfettered access to casinos, sovereignty
 4 of Tribes, etc., the real issue presented for decision is the unambiguous meaning of the
 5 provisions contained in Section 8(a) and (e) of the Tribal Labor Relations Ordinance. A
 6 second review of those provisions will prove insightful.
 7          Section 8(a) specifically refers to access “granted to the union for the purposes

 8 of organizing Eligible Employees...” Subsection (a) concludes by making reference to
 9 the ability of the Tribe to “require the union and or union organizers to be subject to the
10 same licensing rules...”
11          Section 8(e), on the other hand, does not refer to the activity defined as “access"

12 but instead makes reference to the dissemination of information by conduct otherwise
13 referred to as “posting...by employees.” In fact, the term “access” is nowhere to be
14 found in Section 8(e).
15         When the two sections are read together in a common sense fashion and with

16 an eye towards implementing the written word of an agreement negotiated at arms
17 length by two sovereigns, namely, the Tribe and the State of California, the following is
18 apparent:
19                    a). Section 8(a) applies to access by the union or union
                             organizers:
20
                      b). Even Rule 1 of Ordinance No. 29 applies to an
21                           employee organization;
22                    c). Section 8(e) applies to posting by employees;

23         The Arbitrator finds that the mere posting of information by employees of the Tribe
24   does not run afoul of the licensing requirements of Section 8(a). Since the persons
25   seeking to post are already employed by the Tribe, the concerns dealing with security and
26   unfettered access to the casino are frivolous. Likewise, since it was the Tribe itself which
27

28                                            Page -5



                                                                                                    F-9
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.48 Page 38 of 55



 1   negotiated the specific provisions of the Ordinance (a rule which differentiates between

 2   access and posting on the one hand and union, union organizers, employee organizations

 3   and eligible employees on the other), it cannot be said that the decision of the Arbitrator

 4   somehow dilutes Tribal sovereignty.

 5          Even assuming the issue of access versus posting was a close call, (which it is not)

 6   the Arbitrator would find in favor of the Union on the basis that physical access is not an

 7   issue; mere dissemination of information does not equate to actual organization; the Tribe

 8   itself bargained the written word; the written word specifically set forth different criteria for

 9   access and posting - an acknowledgment that one may require regulation while the other

10   does not.
11   Award:

12          For the reasons as set forth herein, the Arbitrator finds that Section 8(e) of the

13   Ordinance does not require licensure where Eligible Employees seek to post informational

14   materials dealing with union membership or the rights of employees to bargain collectively.

15          Furthermore, the Arbitrator finds that to ensure full and fair disclosure of the

16   findings, the Final Award shall be posted in all regularly used non-public employee break

17   areas where the Tribe already posts announcements pertaining to employees. The

18   posting shall continue uninterrupted for a period of ^ixty days.

19
20
     So Ordered
                                                   <r
21
     March 3, 2004                                                           mirez (Ret.
22
                                                         Arbitrator
23

24
25
26

27

28                                               Page -6



                                                                                                         F-10
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.49 Page 39 of 55




                             Exhibit G
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.50 Page 40 of 55




                                                                                 G-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.51 Page 41 of 55




                                                                                 G-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.52 Page 42 of 55




                             Exhibit H
              Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.53 Page 43 of 55
                                McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                                                              Counselors and Attorneys at Law




             San Francisco
                                                                                          November 15, 2019
                                        Via Electronic Mail
     595 Market Street, Suite 800
         San Francisco, CA 94105        Mark Radoff, Sycuan General Counsel
                     415.597.7200
                                        Sycuan Band of Kumeyaay Nation
                 Fax 415.597.7201
                                        2 Kwaaypaay Court
                                        El Cajon, CA 92019
    Steven L. Stemerman (CA, NV)
   Richard G. McCracken (CA, NV)
                                              RE:    UNITE HERE Local 30 and Sycuan Band of Kumeyaay Nation
     W. David Holsberry (CA, NV)
                 John J. Davis (CA)
      Kristin L. Martin (CA, NV, HI)    Dear Mr. Radoff:
            Eric B. Myers (CA, NV)
        Paul L. More (CA, NV, MA)             I write in response to your letter dated November 14, 2019, and our
         Sarah Varela (CA, AZ, NV)      conversation of the same date. For the reasons that I explain below, I will
Sarah Grossman‐Swenson (CA, NV)
                                        contact AAA to request a panel of arbitrators from which we may select one to
           Kimberly Hancock (CA)
          David L. Barber (CA, NV)
                                        resolve our clients’ dispute. I will copy you on that communication.
     Kimberley C. Weber (CA, NV)
              A. Mirella Nieto (CA)           Thank you for clarifying that the Tribe is not taking the position that the
           Richard Treadwell (CA)       TLRO is unenforceable as a result of NLRA preemption. Since you apparently
             Kara Maddalena (CA)        no longer intend to raise that issue, it is unnecessary to discuss this subject
                                        further.

    Robert P. Cowell (1931‐1980)               Thank you also for conceding that the Tribe may not condition Section 8
                                        posting rights on licensing. We continue to have a dispute over the Section 7
                                        right to an employee list within two days of the notice of intent to organize.
      Philip Paul Bowe (CA) (Ret.)
        Barry S. Jellison (CA) (Ret.)
                                        You offered to provide the list of employee names, but withhold the addresses,
                                        email addresses and phone numbers required by Section 7. We suggest that you
                                        provide the names immediately since you have no defense for not doing so. We
                                        will ask the arbitrator whether you must provide the other information and, if so,
                                        the remedy for the failure to do so within two days of Local 30’s notice of intent
               Las Vegas                to organize, which it submitted on November 2, 2018.

 1630 Commerce Street, Suite A‐1
                                              You are correct that the Tribe has responded to Local 30’s request for a
             Las Vegas, NV 89102
                     702.386.5107
                                        license so that its representatives may access the casino. The Tribe did not do so
                 Fax 702.386.9848       expeditiously, and it appears that the Tribe is now putting up hurdles which will
                                        make it more difficult for Local 30 to be licensed. Local 30 will contact the
                                        administrator at the tribal gaming commission to try to work out these issues,



                                                                                                                             H-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.54 Page 44 of 55

                     McCRACKEN, STEMERMAN & HOLSBERRY, LLP

 Mark Radoff, Sycuan General Counsel
 November 15, 2019
 Page 2 of 2
 but if the administrator takes an unreasonable or inflexible position, we reserve the right to raise
 the licensing and access issues in the arbitration proceeding.

          Another issue has been brought to my attention. On November 13, the Tribe put out a
 notice in which it told employees that the only places where employees may speak about union
 matters is the Team Member Dining Room and the Team Member Break Room. That is
 incorrect. Off-duty employees have the right to talk about union matters and engage in other
 organizing activities in other nonwork areas such as the smoking area and the parking garage.
 On-duty employees have right to talk about union matters when they are working to the same
 extent they are permitted to talk about other nonwork matters. This right exists, both under the
 NLRA (which you cite as applying to the casino) and under the TLRO. Accordingly, we ask that
 the Tribe rescind its November 13 memo, and notify employees by the same method that they
 may in fact talk about union matters while working and in all nonwork areas while off-duty. If
 that is not done immediately, we will also raise this issue in the arbitration proceeding.

        Thank you for your attention.

                                                               Sincerely,


                                                               Kristin L. Martin



 Cc: Brigette Browning




                                                                                                        H-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.55 Page 45 of 55




                              Exhibit I
      Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.56 Page 46 of 55


                                           McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                                                           Counselors and Attorneys at Law




             San Francisco
                                                                                       November 15, 2019
     595 Market Street, Suite 800
         San Francisco, CA 94105        Via Electronic Mail (TatumP@adr.org)
                     415.597.7200
                 Fax 415.597.7201       Patrick Tatum, Vice President
                                        American Arbitration Association
    Steven L. Stemerman (CA, NV)        45 E River Park Place West, Suite 308
   Richard G. McCracken (CA, NV)        Fresno, CA 93720
     W. David Holsberry (CA, NV)
                 John J. Davis (CA)                 Re: Tribal Labor Panel
      Kristin L. Martin (CA, NV, HI)
            Eric B. Myers (CA, NV)      Dear Mr. Tatum:
        Paul L. More (CA, NV, MA)
         Sarah Varela (CA, AZ, NV)            The Sycuan Band of Kumeyaay Nation and UNITE HERE Local 30 have
Sarah Grossman‐Swenson (CA, NV)
                                        a dispute over multiple violations by the Tribe of its Tribal Labor Relations
           Kimberly Hancock (CA)
                                        Ordinance, including sections 5, 7 and 8. Local 30 requests a panel of five
          David L. Barber (CA, NV)
     Kimberley C. Weber (CA, NV)
                                        arbitrators on the Tribal Labor Panel from which an arbitrator may be chosen.
              A. Mirella Nieto (CA)
                                        The Sycuan Band of Kumeyaay Nation is represented by:
           Richard Treadwell (CA)
             Kara Maddalena (CA)               Mark Radoff, Sycuan General Counsel
                                               Sycuan Band of Kumeyaay Nation
                                               2 Kwaaypaay Court
    Robert P. Cowell (1931‐1980)               El Cajon, CA 92019
                                               MRadoff@sycuan-nsn.gov

      Philip Paul Bowe (CA) (Ret.)           Thank you for your attention.
        Barry S. Jellison (CA) (Ret.)
                                                                                             Sincerely,


                                                                                             Kristin L. Martin
               Las Vegas


 1630 Commerce Street, Suite A‐1        Cc: Mark Radoff
             Las Vegas, NV 89102
                                            Brigette Browning
                     702.386.5107
                 Fax 702.386.9848




                                                                                                                        I-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.57 Page 47 of 55




                              Exhibit J
   Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.58 Page 48 of 55




‐‐‐‐‐Original Message‐‐‐‐‐
From: Mark Radoff [mailto:MRadoff@sycuan‐nsn.gov]
Sent: Tuesday, December 03, 2019 10:05 PM
To: JeffreyKriegsman@adr.org
Cc: Kristin Martin
Subject: Re: Monthly Statement for AAA Case 01‐19‐0004‐0615

Mr. Kriegsman:


Thank you for forwarding the invoice. However, please note that Sycuan will not be participating in the Tribal Labor
Panel arbitration. It is our position that the TLRO has been preempted by the NLRA and for that reason the tribe does
not recognize the dispute resolution process contained therein, and cannot consent to commencing the process
initiated by Unite HERE. We will be sending a more detailed response to legal counsel for the union which, I assume will
open a dialogue. In the interim we do not want, or authorize AAA to incur costs or fees on behalf of Sycuan.


Thank you for your consideration,


‐Mark Radoff




[cid:Sycuan‐Logo_83635084‐9765‐42d7‐91ae‐6eccae9545e0111.png]

<http://sycuan.com/>


                                                            1

                                                                                                                      J-1
      Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.59 Page 49 of 55




Mark Radoff
General Counsel
Sycuan Tribal Government | Legal Department
2 Kwaaypaay Ct. | El Cajon, CA | 92019
Phone: 619‐445‐4564 Ext: 1052 Direct: 619‐659‐1022 Mobile: 760‐920‐8010 Fax: 619‐445‐0238| Email:
mradoff@sycuan‐nsn.gov<mailto:mradoff@sycuan‐nsn.gov>
http://www.sycuantribe.com
http://www.sycuan.com
http://www.singinghillsgolfresort.com

________________________________
[cid:Facebook_3540560b‐8c99‐40a4‐9997‐6b4548fe31a8111.png]<https://www.facebook.com/sycuancasinoresort/>
[cid:Twitter_c3c37dbf‐796d‐4346‐a3fb‐7f4f3d9803b8111.png] <https://twitter.com/SycuanCasino>
[cid:Instagram_72878e6f‐e67d‐4c82‐9968‐76a180b25629111.png] <https://www.instagram.com/sycuan_casinoresort/>
[cid:Youtube_ecb767d8‐6bd6‐45f9‐8c21‐bfcf2538a970111.png]
<https://www.youtube.com/user/sycuancasinosandiego/>
The information in this e‐mail message is intended for the confidential use of the addressees only. The information is
subject to attorney‐client privilege and/or may be attorney work product. Recipients should not file copies of this e‐mail
with publicly accessible records. If you are not an addressee or an authorized agent responsible for delivering this e‐mail
to a designated addressee, you have received this e‐mail in error, and any further review, dissemination, distribution,
copying or forwarding of this e‐mail is strictly prohibited. If you received this e‐mail in error, please notify us
immediately at (619) 445‐4564. Thank you.




________________________________
From: JeffreyKriegsman@adr.org <JeffreyKriegsman@adr.org>
Sent: Sunday, December 1, 2019 11:09 PM
To: Mark Radoff
Subject: Monthly Statement for AAA Case 01‐19‐0004‐0615

Attached, please find a statement reflecting the current balance due for the above‐referenced case.

These statements are automatically generated, and sent, on a monthly basis for those accounts with any balance due.
To help facilitate your payment, please use the following link that will take you to our Quick Pay option. You will need
the Case Number and the Pay Pin (located on the bottom left hand portion of the attached statement).

https://www.adr.org/PayOnline

Thank you and please contact us if you have any questions regarding this statement, or charges due.




[Logo]
AAA Jeffrey Kriegsman

                                                             2
                                                                                                                           J-2
     Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.60 Page 50 of 55

Case Administrator III
American Arbitration Association

T: 212 484 3241 F: 212 307 4387 E: JeffreyKriegsman@adr.org<mailto:JeffreyKriegsman@adr.org>
120 Broadway, 21st Floor, New York, NY 10271 adr.org<https://www.adr.org> | icdr.org<https://www.icdr.org> |
aaamediation.org<https://www.aaamediation.org>
[cid:imaged36cf2.JPG@79dad258.4ca926ee]


The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only
for the recipient(s) listed above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited
except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me
immediately by reply email and destroy all copies of the transmittal. Thank you.




                                                             3
                                                                                                                         J-3
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.61 Page 51 of 55




                             Exhibit K
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.62 Page 52 of 55




                                                                                 K-1
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.63 Page 53 of 55




                                                                                 K-2
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.64 Page 54 of 55




                             Exhibit L
Case 3:20-cv-01006-JAH-MDD Document 1-2 Filed 06/01/20 PageID.65 Page 55 of 55




                                                                                 L-1
